DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: the specification is missing priority information.  
Appropriate correction is required.

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 18-28 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Logan et al. (US 2004/0202901 A1).
With respect to claims 18 and 31, Logan teaches a fuel cell system, comprising:
a plurality of fuel cell modules connected so as to form a fuel cell group having first and second electrical supply terminals configured to be terminated to an electrical load (Figure 2) (para. [0009] - [0012]),
a measuring device connected to the fuel cell modules and configured to measure a load current of the respective fuel cell modules – it would be obvious that the apparatus of Logan would comprise a measuring device configured to measure a load current of the respective fuel cell modules since Logan teaches monitoring each of the plurality of the fuel cell stacks for a particular condition (para. [0010]), and teaches wherein the condition is one of a reduced current demand or an increased current demand (para. [0012], [0080]),
a controller (Figure 3, 80) for detecting a respective operating state of the fuel cell modules by way of the load current of the respective fuel cell module measured by the measuring device, said controller being connected to the fuel cell modules for controlling the operation of the fuel cell modules (para. [0009], [0080]),
wherein the controller is configured to provide a load current demanded by the load in full-load operating mode by operating all fuel cell modules, and to provide a load current demanded by the load in a partial-load operating mode of the load by operating all or part of the fuel cell modules – by adding or removing fuel cells (para. [0040]),
wherein the controller (80) is configured to detect whether the operating state of the fuel cell modules is in a respective partial load range of the respective fuel cell module, said partial load range being defined by a lower limit above a load current of zero and an upper limit below a full load current (para. [0040]-[0041]) (see Figure 5),
wherein the controller (80) is configured to provide a load current demanded by the load in a first partial-load operating mode of the load by operating all fuel cell modules of the fuel cell group such that all fuel cell modules of the fuel cell group are within the respective partial load range of the respective fuel cell module (para. [0040]-[0041]).
With respect to claim 19, Logan teaches wherein the respective partial load range of the respective fuel cell module is defined by a lower load current density above a load current density of zero and an upper load current density below a full load current density (Figure 5) (para. [0038]-[0039]).
With respect to claim 20, Logan teaches wherein the lower load current density is approximately 0.35 A/cm2 and the upper load current density is approximately 0.75 A/cm2 – Figure 5 illustrates wherein the current density at just above idling is 0.2 A/cm2, and teaches wherein the current density at just below full throttle is 0.8 A/cm2, which end points are close to, and encompass, those instantly claimed of 0.35 A/cm2 and 0.75 A/cm2, respectively.
With respect to claim 21 and 32, Logan teaches wherein the controller (80) is configured to provide a load current demanded by the load in a lower second partial-load operating mode of the load by operating all fuel cell modules of the fuel cell group such that all fuel cell modules of the fuel cell group are in an operating state at the lower limit of the respective partial load range of the respective fuel cell module – para. [0040] states that the controller (80) monitors current demand requirements from the fuel cell stack system (70) and selectively removes a single, or multiple fuel cell stacks (74) in order to reduce the total operational voltage across the fuel cell stack system (70), as the power user (72) moves toward partial load/(idle).
With respect to claim 22 and 33, wherein the controller (80) is configured to provide a load current demanded by the load in a third partial-load operating mode of the load which is still lower than the second partial load operating mode by operating only part of the fuel cell modules of the fuel cell group such that the operating state of the operated part of the fuel cell modules is within the respective partial load range of the respective fuel cell module and the non-operated part of the fuel cell modules is deactivated – para. [0040] states that the controller (80) monitors current demand requirements from the fuel cell stack system (70) and selectively removes a single, or multiple fuel cell stacks (74) in order to reduce the total operational voltage across the fuel cell stack system (70), as the power user (72) moves toward partial load/(idle).
With respect to claim 23, Logan teaches wherein the controller (80) is configured to detect whether the operating state of one of the fuel cell modules of the fuel cell group is within the partial load range of the respective fuel cell module, and in case of detection that the operating state of the fuel cell module is outside the partial load range of the respective fuel cell module, one or more of the fuel cell modules of the fuel cell group is deactivated/removed by the controller (para. [0040]-[0041]).
With respect to claim 24, Logan teaches wherein at least one load current to power correlation (Figure 5) for the fuel cell type of the respective fuel cell modules is stored in the controller in order to detect the operating state of the respective fuel cell module (para. [0019], [0038]-[0039].
With respect to claim 25, Logan teaches wherein the load current to power correlation is stored in the controller in the form of a load current to power characteristic (para. [0019], [0038]-[0039]).
With respect to claim 26, Logan teaches wherein the controller is configured to record an operating time of one or more of the fuel cell modules over different load ranges and to process these recorded data (para. [0032]) in order to determine which of the fuel cell modules, at a current load demand, is operated or not operated in the partial-load operating mode of the load (para. [0043]-[0044]).
With respect to claim 27, Logan teaches wherein the controller is configured to determine which one of the fuel cell modules is operated or not operated (para. [0043]-[0044]), such that the operating times of the fuel cell modules of the fuel cell group are equalized over the various load ranges (para. [0043]-[0044]).
With respect to claim 28, Logan teaches wherein the controller is configured to calculate a produced amount of energy of the respective fuel cell modules (para. [0039]-[0040]).

Allowable Subject Matter
Claims 29-30 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Logan teaches deactivating/removing a fuel cell based on the average operating time of the fuel cell stacks (para. [0043]-[0044]).  The closest prior art of record fails to teach or make obvious instant claim 1 in combination with instant claims 29 and 30, such that the controller is configured to calculate a ranking with respect to the respective amount of energy produced at least for part of the fuel cell modules; and wherein the controller is configured to detect whether the operating state of one of the fuel cell modules is in the partial load range of the respective fuel cell module, and in case of detection that the operating state of the fuel cell module is outside the partial load range of the respective fuel cell module, one or more of the fuel cell modules with the highest amount of energy produced is deactivated by the controller.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record fails to teach or make obvious instant claim 31 in combination instant claim 34 such that when it is detected whether the operating state of one of the fuel cell modules of the fuel cell group is in the respective partial load range of the respective fuel cell module, and in case of detection that the operating state of one of the fuel cell modules is outside the partial load range of the respective fuel cell module, one or more of the fuel cell modules of the fuel cell group is deactivated.
Examiner contacted applicant in an effort to expedite prosecution and place the application in a condition for allowance by incorporating allowable subject matter into the respective independent claims; however, no agreement was reached due to the lack of time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAITY V CHANDLER/							6/5/2021Primary Examiner, Art Unit 1725